Exhibit 10.17(a)
 
INTERNATIONAL DISTRIBUTION AGREEMENT
 
This International Distribution Agreement (this “Agreement”), dated as of
December 16, 2010 (the “Effective Date”), is made by and between Helix BioMedix,
Inc (“Helix”), a company incorporated under the laws of the State of Delaware,
USA, with its principal office at 22118 20th Ave SE # 204, Bothell, Washington
98021 USA (“Helix”), and the company identified below (“Distributor”).


Name of Distributor
DERMOPIA Inc.
Principal Address of Distributor
3 F Moojin Building, 60 Nonhyun-Dong, Kangmam-Gu, Seoul, Korea
Phone/Facsimile
Phone: 82-2-3446-7588  Fax: 82-2-3446-7589
E-mail Address
***
Form and Jurisdiction of Distributor’s Business
Seoul - Korea



RECITALS
 
A.           Helix is engaged in the development, manufacture and marketing of
skin care, tissue repair and dermatology products.
 
B.           Distributor desires to distribute certain of Helix’s skin care,
wound care and anti-microbial products, and Helix desires to grant to
Distributor the right to distribute such products, all according to the terms
set forth in this Agreement.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, Helix and Distributor hereby agree as follows:
 
1.
Definitions

 
Capitalized terms used in this Agreement and not otherwise defined will have the
meanings set forth below:
 
“Confidential Information” means information that has or could have commercial
value or other utility in the business or prospective business of the other
party, or information that the receiving party ought in good faith from the
circumstances of its disclosure consider to be confidential, including, but not
limited to, ideas, methods, design concepts, inventions, policies, products,
technology, business plans, advertising and marketing plans and strategies,
formulas, patterns, Helix’s customer lists, financial information, and
compilations of information. Confidential Information may be transmitted orally,
in writing, as photocopies, photographs, computer files, notes, memos, faxes,
letters, e-mails, files, reports, surveys, presentations, business plans,
financial documents, analyses, video and audio tapes, or any other manner or
method of transmitting information whether prepared by the disclosing party to
this Agreement or a third party on the disclosing party’s behalf. Confidential
Information does not include information that is: (a) known to such party prior
to the receipt from the other party, or (b) generally known or available in the
industry or to the general public through no act or fault of such party, or (c)
acquired in good faith from a third party that has no obligation of
confidentiality with respect to such information, or (d) subject to the
provisions of Section 15, required to be disclosed by applicable law, by order
of court or the rules, regulations, or order of any governmental agency, or (e)
independently developed for one party by employees or agents of that party who
do not have access to the Confidential Information of the other party.
 
 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
“Market” means the retail and/or wholesale sectors identified in paragraph 1 of
Schedule A, as the same may be amended from time to time by mutual written
agreement of the parties.
 
“Products” means the final proprietary skin care, wound care and anti-microbial
products made by or for Helix identified on Schedule A, which may be modified by
Helix from time to time.
 
“Terms of Sale” means Helix’s standard terms of sale, which may be modified by
Helix from time to time. A copy of Helix’s current standard terms of sale is
attached hereto as Schedule B.
 
“Territory” means the geographical area identified on Schedule A, as the same is
amended from time to time by mutual written agreement of the parties.
 
“Trademarks” means the trademarks of Helix identified on Schedule A, as the same
may be amended from time to time by mutual written agreement of the parties.
 
2.
Appointment

 
Subject to the terms and conditions of this Agreement, Helix hereby appoints
Distributor as a distributor of the Products in the Market and in the Territory,
such appointment being exclusive to Distributor with respect to the Market
within the Territory. Distributor may distribute Products only to persons and
entities located and taking delivery within the Territory. Furthermore, Products
distributed by Distributor for further distribution may be distributed only
through subdistributors approved by Helix. Distributor is specifically excluded
from selling Products to the accounts listed on Schedule A (“Excluded
Accounts”). Notwithstanding any other provision of this Agreement, Helix may
sell Products to any Excluded Account in the Market in the Territory. Further,
nothing in this Agreement shall be construed as limiting in any manner Helix’s
marketing or distribution activities, or its appointment of other dealers,
distributors, licensees or agents, in each case other than with respect to the
Market within the Territory.
 
3.
Relationship of the Parties

 
 
3.1
Independent Contractors

 
Distributor is an independent contractor to Helix and will have no right,
authority or power to create any obligation or responsibility, express or
implied, on behalf of or in the name of Helix. This Agreement does not construct
any relationship between Distributor and Helix such as agent, partnership, joint
venture, or employer and employee. Helix is in no manner associated with or
otherwise connected with the actual performance of this Agreement on the part of
Distributor, nor with Distributor's employment of other persons or incurring of
other expenses. Except as expressly provided herein, Helix shall have no right
to exercise any control over the activities or operations of Distributor.
 
 
3.2
Distributor’s Employees

 
Distributor is solely responsible for the employment, direction and control of
its employees and agents. Distributor shall indemnify and hold Helix harmless
against any cost or liability arising from, or as a result of, Distributor’s
employment, direction or control of its employees and agents.
 
 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
3.3
Distributor's Taxes

 
Helix shall not be liable for any taxes, duties and other government assessments
in any jurisdiction which are incurred or arise in connection with or related to
Distributor’s business activities (under this Agreement or otherwise), other
than Helix’s US income taxes, and all such taxes will be the financial
responsibility of Distributor. Distributor agrees to indemnify, defend and hold
Helix harmless from any such taxes or claims, causes of action, costs
(including, without limitation, reasonable attorneys’ fees) and any other
liabilities of any nature whatsoever related to such taxes, duties or other
government assessments.
 
4.
Purchase of Products by Distributor

 
 
4.1
Terms and Conditions

 
All sales of Products by Helix to Distributor will be subject to, and governed
by, the terms and conditions of this Agreement and the Terms of Sale. The terms
and conditions of this Agreement, including the Terms of Sale, will supersede
the terms and conditions of any purchase order, acknowledgment or similar
document at any time submitted by Distributor.
 
 
4.2
Pricing

 
All Products will be sold to Distributor at the prices set forth in Helix’s
pricing schedule attached hereto as Schedule C through the date specified on
Schedule C. Prices may be increased *** thereafter upon *** written notice by
Helix. New prices will apply to all orders made after such notice period.
 
 
4.3
Payments

 
Distributor shall make payment to Helix in United States Dollars. Payment for an
order shall be made in advance by wire transfer, Visa, MasterCard or American
Express.
 
 
4.4
Initial Order

 
Within *** after the Effective Date (unless extended by mutually written
agreement of the parties), Distributor shall deliver to Helix a purchase order
for at least the quantity or aggregate value of Products described on Schedule
A, for delivery as specified on Schedule A.
 
 
4.5
Subsequent Orders; Frequency; Minimum Size

 
Distributor shall place orders not more frequently than once per month and each
order will specify a minimum of the quantity or aggregate value of Products
described on Schedule A.
 
 
4.6
Forecasts

 
Distributor shall, on a calendar quarterly basis, provide Helix with a
good-faith forecast of its requirements for Products, to include such data and
periods as may be reasonably requested by Helix.
 
 
4.7
Lead Time

 
Helix shall not be required to deliver Products ordered by Distributor prior to
*** after receipt of each respective purchase order.
 
 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
4.8
Product Changes or Discontinuance

 
Helix may at any time make any changes in, or discontinue the sale of, any
specific Product or variation thereof. Helix shall give *** notice to
Distributor of any planned discontinuance or *** notice of any planned
significant change in the Products, prior to such discontinuance or change.
 
5. 
Efforts, Resources and Other Obligations of Distributor

 
In addition to its other obligations under this Agreement, Distributor shall:
 
5.1           Achieve the performance standards set forth on Schedule A (the
“Performance Standards”).
 
5.2           Use its best efforts to successfully publicize, advertize and
otherwise market (including, without limitation, inclusion of the Products in
Distributor's catalogs and other promotional materials) and distribute the
Products on a continuing basis in the Market in the Territory.
 
5.3           Provide and maintain, at Distributor’s expense, all personnel,
facilities, equipment and other resources necessary in order to effectively
market and distribute the Products in the Market in the Territory.
 
5.4           Maintain adequate stock levels of Products to meet the needs of
its customers.
 
5.5           Train its sales personnel so that they are knowledgeable of the
Products and capable of effectively presenting, promoting, demonstrating and
supporting the Products in the Market in the Territory.
 
5.6           Provide prompt attention to, and resolution of, inquiries from
customers in the Market in the Territory.
 
5.7           Respond to all customer leads supplied by Helix in a timely
fashion, and bid only Helix Products for all such leads and, if requested,
provide an audit of all leads supplied by Helix.
 
5.8           Conduct business in a manner that reflects favorably at all times
on the Products and the good name, goodwill and reputation of Helix.
 
5.9           As requested by Helix and at Distributor's sole expense,
(a) secure and maintain in its own name (unless directed by Helix to secure, in
the name of Helix), any and all registrations, permits, licenses, approvals, and
other governmental actions required to import, handle, market, sell,
demonstrate, use and distribute Products in the Market in the Territory, and
(b) provide to Helix quarterly progress reports on any such action, and provide
to Helix copies of all registrations, permits, licenses, approvals,
certificates, correspondence and other documentation related to any such action.
 
5.10           Provide all customer service and support for the Products in the
Market in the Territory. Distributor agrees and acknowledges that Helix will
have no obligation to provide customer service and support of any kind in the
Market in the Territory.
 
5.11           To keep Helix informed as to any problems encountered with the
Products and any resolutions arrived at for those problems, and to communicate
promptly to Helix any and all modifications, design changes or improvements of
the Products suggested by any customer, employee or agent. Distributor further
agrees that Helix shall have and is hereby assigned any and all right, title and
interest in and to any such suggested modifications, design changes, or
improvements of the Products, without the payment of any additional
consideration therefor either to Distributor, or its employees, agents or
customers.
 
 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
6.
Restrictions

 
In addition to its other restrictions under this Agreement, Distributor shall
not:
 
6.1           Sell, use or transfer any Products outside the Market or
Territory. Distributor shall not sell or transfer any Products to a party if
Distributor knows or has reason to know that such party intends to directly or
indirectly market, sell, transfer or use the Products outside the Market or
Territory.
 
6.2           Make any representations or warranties to any third party that
purport to bind Helix.
 
6.3           Modify, reformulate or alter the composition of any Product or its
packaging in any way without Helix’s prior written approval. Distributor is
expressly forbidden from altering, removing, obscuring or modifying any label,
Trademark or other Helix symbol from any Product or printed materials provided
under this Agreement, including, but not limited to, Product marketing and
training materials provided by Helix. Furthermore, Distributor shall solely use
Product marketing and training materials that have been approved and authorized
by Helix in writing.
 
6.4           Distribute in the Market in the Territory any third party product
that Helix reasonably considers is competitive to any Helix Product. A complete
list of all skin care, tissue repair and dermatology products currently
distributed by Distributor is set forth on Schedule D and Helix acknowledges
that such products shall be deemed not to compete with the Products.
 
6.5           Engage in any deceptive, misleading or unethical practices that
are detrimental to Helix, the Products or the public.
 
6.6           Make false or misleading representations, advertisements or claims
with regard to the Products or Helix.
 
7.
Obligations of Helix

 
In addition to its other obligations under this Agreement, Helix shall:
 
7.1           Provide to Distributor such amounts of Product marketing and
training materials as Helix determines reasonable in its sole discretion, all in
the English language unless otherwise agreed by Helix.
 
7.2           Keep Distributor informed of any Product complaints that are, in
Helix’s reasonable judgment, important concerning the quality and performance of
Products.
 
7.3           Provide technical specifications and other information currently
available and reasonably required to support Distributor’s securing of
registrations, permits, licenses, approvals and other governmental actions
required to import, handle, market, sell, demonstrate, use or distribute
Products in the Territory.
 
 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
8.
Reports; Quality Assurance

 
 
8.1
Reports

 
Distributor shall provide to Helix the written reports in the form and frequency
described on Schedule E.
 
 
8.2
Quality Assurance

 
Distributor shall maintain a quality assurance program that is acceptable to
Helix. Helix shall have the right during the term of this Agreement, upon
reasonable notice and during regular business hours, to visit Distributor to
inspect records and data directly related to the distribution and sale of
Products for the purpose of confirming compliance with this Agreement and the
quality assurance program. Distributor agrees to implement any reasonable
corrective action requested by Helix resulting from such review.
 
9.
Intellectual Property

 
 
9.1
Helix’s Rights

 
The Products involve valuable patent, copyright, trade secret, trade name,
trademark and other proprietary rights of Helix, including, but not limited to,
the Trademarks. No title to or ownership of any such proprietary right is
transferred to Distributor under this Agreement or by use of any Trademark,
patent or other proprietary right. Helix reserves all such proprietary rights.
Distributor will not infringe, misappropriate or violate any proprietary rights
of Helix. Without limiting the generality of the foregoing, Distributor will not
register or attempt to register, directly or indirectly, within the Territory or
elsewhere, any such patents, copyrights, trade names, trademarks or other
proprietary rights (including URLs that utilize, or that are substantially
similar to, the Trademarks) other than in the name of Helix and as expressly
directed by Helix in writing.
 
 
9.2
Nonexclusive License Grant

 
Subject to the terms and conditions of this Agreement, Helix hereby grants to
Distributor a nonexclusive license to use the Trademarks solely in connection
with the sale and offering for sale of Products in the Market in the Territory.
 
 
9.3
Use of Trademarks and Trade Names

 
Distributor shall not use the name of Helix or its trade names, Trademarks,
logos or any equivalent thereof in any publicity or advertising, or in any other
manner whatsoever, without the prior written consent of Helix.
 
 
9.4
Enforcement

 
Distributor will immediately notify Helix of any infringement, misappropriation
or violation of any of Helix’s proprietary rights relating to Products,
Trademarks or the activities of Distributor hereunder. In the event of any such
infringement, misappropriation or violation relating to the activities of
Distributor or any of its employees, agents, representatives or customers,
Distributor will, at Distributor’s expense but subject to Helix’s consent, take
all steps reasonably necessary to terminate said infringement, misappropriation,
or violation. Distributor will obtain Helix’s consent before initiating any
legal proceeding in connection with such infringement, misappropriation or
violation. Helix may, at its option, expense and recovery (if any), assume
control of any such proceeding. If Helix assumes such control, Helix will have
exclusive control over the prosecution and settlement of the proceeding and
Distributor will provide such assistance related to such proceeding as Helix may
reasonably request and assist Helix in enforcing any settlement or order made in
connection with such proceeding.
 
 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
9.5
Assignments

 
On the termination or expiration of this Agreement, Distributor will assign to
Helix or such other person or entity as Helix may designate all rights,
registrations, reservations, licenses, permits and similar items made or
obtained by Distributor relating to the Products or any proprietary rights of
Helix.
 
 
9.6
Translation

 
Distributor may translate the Product sales literature, training materials and
other documentation provided by Helix only with Helix’s prior written consent
Distributor hereby assigns to Helix all proprietary rights in and to any such
translated versions of the documentation. Distributor agrees to, and shall cause
its employees, agents and consultants to, execute such documents and to perform
such acts as may be reasonably necessary to perfect and/or register such
assignment in all relevant jurisdictions.
 
10.
Term of Agreement; Termination; Appointment of Successor

 
 
10.1
Term

 
Unless earlier terminated as provided herein, the term of this Agreement will
commence on the Effective Date of this Agreement and will terminate on the date
set forth on Schedule A.
 
 
10.2
Termination

 
This Agreement may be terminated:
 
(a)           by Helix for convenience upon ninety (90) days’ prior notice; or
 
(b)           by either party if the other party breaches this Agreement and
fails to cure such breach within thirty (30) days of written notice from the
other party describing such breach; or
 
(c)           by Helix giving ten (10) days’ prior notice in the event (i) the
Distributor fails to achieve the Performance Standards or (ii) there is a
proposed or completed change in control or management of Distributor which is
unacceptable to Helix; or
 
(d)           by either party giving the other party ten (10) days’ prior notice
in the event (i) the other party ceases to function as an ongoing concern and
conduct its operations in the normal course of business, (ii) the other party
becomes insolvent or bankrupt, (iii) the other party makes an assignment for the
benefit of creditors, or (iv) a trustee or receiver shall be appointed for the
other party.
 
 
10.3
Inventory

 
Helix shall deliver, and Distributor shall pay to Helix the purchase price and
other expenses of, all Products for which orders were accepted prior to
termination of this Agreement. Within thirty (30) days after the date of
termination or expiration of this Agreement (the “Termination Date”),
Distributor shall provide Helix with a written inventory of all Products in its
stock as of the Termination Date (the “Inventory”). Except in the event of a
termination by Helix for breach pursuant to Section 10.2(b), Distributor shall
have the right to sell off the Inventory in the Market in the Territory at its
normal prices for a period of six (6) months after the Termination Date.
Following such six (6) month period, Distributor shall either destroy, or
surrender to Helix at no cost to Helix, all remaining Inventory.
 
 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
10.4
Survival

 
All accrued obligations and the provisions of Sections 3, 4.3, 5.8, 5.11, 6.1,
6.2, 6.3, 6.5, 6.6, 9.1, 9.3, 9.4, 9.5, 10.3, 10.4, 10.5, and 14 through 21 will
survive expiration or termination of this Agreement and will remain effective in
accordance with their terms.
 
 
10.5
Acknowledgment

 
Any expiration or termination of this Agreement will be final and absolute.
Distributor waives any right, either express or implied by applicable law or
otherwise, to renewal of this Agreement or to any damages or compensation for
any expiration or termination of this Agreement in accordance with this
Section 10. Each of the parties have considered the possibility of such
expiration or termination and the possibility of loss and damage resulting there
from in making expenditures pursuant to the performance of this Agreement. It is
the express intent and agreement of the parties that neither will be liable to
the other for damages or otherwise by reason of the expiration or termination of
this Agreement as provided for herein.
 
 
10.6
Appointment of Successor Distributor

 
(a)           If Distributor terminates this Agreement, Helix may, at any time
prior to the effective date of such termination, announce a successor
distributor, if any, and both Helix and Distributor agree to allow such
successor distributor to take all actions necessary or helpful to make itself
known as Helix’s distributor in the Market in the Territory, able to do business
from a specified date, that date being the day after the effective termination
of this Agreement.
 
(b)           If Helix terminates this Agreement, Helix may, no earlier than
twenty (20) days prior to the effective date of such termination, announce a
successor, if any, and allow such successor distributor to make itself known as
Helix’s distributor in the Market in the Territory, able to do business from a
specified date, that date being the day after termination hereof.
 
11.
Compliance with Laws; Foreign Corrupt Practices Act

 
 
11.1
General

 
Distributor shall at all times comply with all applicable laws and regulations
in selling Products and in otherwise exercising rights or performing obligations
hereunder. Neither party shall have to perform any obligations set forth in this
Agreement if such performance would violate applicable law.
 
 
11.2
Foreign Corrupt Practices Act

 
In performance of its activities, duties and obligations under this Agreement,
Distributor shall comply with the U.S. Foreign Corrupt Practices Act (“FCPA”).
Distributor represents and warrants that it is familiar with the obligations and
restrictions of the FCPA, and that it and its employees and agents will comply
with the provisions of the FCPA.
 
 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
11.3
Compliance With Export Laws

 
Distributor will comply with all applicable export laws, restrictions, and
regulations of any United States or foreign agency or authority and not to
export or re-export, or allow the export or re-export of any product, technology
or information it obtains or learns pursuant to this Agreement (or any direct
product thereof) in violation of any such laws, restrictions or regulations.
Distributor shall obtain and bear all expenses relating to any necessary
licenses and/or exemptions with respect to the export from the U.S. of the
Products to the Territory in compliance with all applicable laws and
regulations.
 
12.
Assignment

 
Neither this Agreement nor any rights or obligations hereunder may be assigned
or transferred by Distributor, either voluntarily or by operation of law,
without Helix’s written consent. Any purported assignment or transfer in
violation of this section shall be void. This Agreement will be binding upon and
inure to the benefit of the parties and their permitted successors and assigns.
 
13.
Insurance

 
At all times that Distributor is purchasing Products from Helix, Helix and
Distributor shall maintain appropriate insurance coverage for Distributor’s
activities under this Agreement (including, without limitation, comprehensive
general liability and automobile liability insurance with limits of not less
than***). Such insurance will name Helix as an additional insured, contain a
waiver of any rights of the insurer to subrogation against Helix and afford
Helix not less than thirty (30) days advance notice of any cancellation or
material change. Upon Helix’s request, Distributor shall provide Helix with such
certificates of insurance and other evidence of such insurance as Helix may
reasonably request.
 
14.
Indemnification

 
 
14.1
By Distributor

 
Distributor shall indemnify, defend and hold Helix and its officers, directors,
agents and employees harmless from and against any and all third party and
governmental claims, including related suits, losses, liabilities, damages,
expenses and court costs (including reasonable attorneys’ fees), that may arise
on account of Distributor's activities, or those of its employees or agents
(including, without limitation, direct and indirect subdistributors), including
without limitation, providing unauthorized representations or warranties to its
customers or breaching any term, representation or warranty of this Agreement,
provided Distributor is promptly notified of any and all threats, claims and
proceedings related thereto and given reasonable assistance and the opportunity
to assume sole control over the defense and all negotiations for a settlement or
compromise; Distributor will not be responsible for any settlement it does not
approve in writing.
 
 
14.2
By Helix

 
Helix shall indemnify, defend and hold Distributor and its officers, directors,
agents and employees harmless from liability to a third party resulting from
infringement by a Product of any United States patent issued as of the first
date of delivery the applicable Product or any United States copyright, provided
Helix is promptly notified of any and all threats, claims and proceedings
related thereto and given reasonable assistance and the opportunity to assume
sole control over the defense and all negotiations for a settlement or
compromise; Helix will not be responsible for any settlement it does not approve
in writing. THE FOREGOING IS IN LIEU OF ANY WARRANTIES OF NONINFRINGEMENT, WHICH
ARE HEREBY DISCLAIMED. The foregoing obligation of Helix does not apply with
respect to Product or portions or components thereof (i) that are not supplied
by Helix, (ii) that are made in whole or in part in accordance to Distributor
specifications, (iii) that are modified after shipment by Helix, if the alleged
infringement relates to such modification, (iv) that are combined with other
products, processes or materials where the alleged infringement relates to such
combination, (v) where the allegedly infringing activity continues after
notification thereof or of modifications that would have avoided the alleged
infringement, (vi) where use of the Product is incident to an infringement not
resulting primarily from the Product or (vii) where use is not strictly in
accordance with this Agreement and all applicable grants of rights,
documentation and restrictions; Distributor will indemnify Helix and its
officers, directors, agents, and employees from all damages, settlements,
attorneys' fees and expenses related to a claim of infringement or
misappropriation excluded from Helix's indemnity obligation by this sentence.
This Section 14.2 shall not be interpreted to grant to Distributor any rights
not expressly granted under this Agreement.
 
 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
15.
Confidentiality

 
 
15.1
General

 
Each party acknowledges that the Confidential Information of the other party is
confidential in nature and contains trade secrets belonging to the other party.
Each party understands and agrees that the disclosing party will suffer
irreparable harm in the event of any unauthorized disclosure of any portion of
any of such party’s Confidential Information to a third party without the prior
written consent of the disclosing party. Each party shall keep the Confidential
Information received from the other party in confidence, shall use such
Confidential Information only for the purposes of this Agreement, and shall not
disclose such Confidential Information to any person or entity, other than to
its employees, agents or contractors on a need-to-know basis, without the
disclosing party’s prior written consent. Each party agrees to take measures to
protect the confidentiality of the other party’s Confidential Information that,
in the aggregate, are no less protective than those measures it uses to protect
the confidentiality of its own confidential or proprietary information of
similar kind and import (in no event, less than commercially reasonable
measures), and to advise its employees of the confidential nature of such
Confidential Information and of the prohibitions on revealing such Confidential
Information contained herein, and to require its agents and contractors to
execute a confidentiality agreement at least as restrictive as these provisions.
 
 
15.2
Effect of Termination

 
Upon the discontinuance, termination or cancellation of this Agreement, the
affected Confidential Information and all copies in whatever medium or form will
be returned to the disclosing party or, with the disclosing party’s prior
written consent, will be destroyed and the receiving party shall certify as to
such destruction.
 
 
15.3
Previous Confidential Information

 
The provisions of this Section 15 will apply to Confidential Information
provided by one party to the other party prior to the date of this Agreement.
 
16.
Notices

 
Any notice, demand or communication required or permitted to be given by any
provision of this Agreement shall be deemed to have been sufficiently given or
served for all purposes if (a) delivered personally, (b) deposited with a
pre-paid messenger, express or air courier or similar courier, or (c)
transmitted by telecopier, facsimile, email or other communication equipment
that transmits a facsimile of the notice to like equipment that receives and
reproduces such notice. Notices will be addressed to a party at the party's
address, facsimile number or email address as set forth below. Notices shall be
deemed to have been received (i) in the case of personal delivery, upon receipt,
(ii) in the case of messenger, express or air courier or similar courier, two
days after being deposited, and (iii) in the case of telecopier, facsimile,
email or other communication equipment, the day of receipt as evidenced by a
telecopier, facsimile, email or similar communication equipment confirmation
statement.
 
 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
 
If to Helix:
Helix BioMedix, Inc.

 
22118 - 20th Ave SE #204

 
Bothell, Washington 98021

 
Attn: President

 
Fax: 425-806-2999

 
 
If to Distributor:
Dermopia

 
3F Moonjin Building, Nonhyun-Dong

 
Kangnam-Gu, Seoul Korea

 
Attn: President

 
Fax: 82-2-3446-7589

 
Either party may change the individual designated above or its contact
information or both by notice in accordance with this Section 16.
 
17.
Governing Law

 
This Agreement will be governed by the laws of the state of Washington, without
regard to its or any other jurisdiction’s principles of conflict of law. The
provisions of the United Nations Convention on Contracts for the International
Sale of Goods will not apply to this Agreement.
 
18.
Arbitration

 
Any and all disputes or controversies arising out of or in connection with this
Agreement will be settled by final and binding arbitration, unless otherwise
agreed to by both parties. The arbitration will be held in Seattle, Washington,
U.S.A., in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (the “AAA Rules”) before a single arbitrator. The
arbitrator appointed pursuant to the AAA Rules will be fluent in English (U.S.
usage) and will be an attorney with at least ten (10) years' experience in the
cosmetic or pharmaceutical industry. All documents submitted to the arbitrator
will be in English or accompanied by a certified English translation. Judgment
upon the award may be entered in any court having jurisdiction, or application
may be to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be. All costs, fees and expenses, including
attorneys’ fees, for the arbitration hearing and the costs of enforcement, and
upon appeal, if any, will be borne by the party against whom the judgment is
rendered or will be apportioned by the arbitrator. The provisions of this
Section 18 will not preclude the application to any court for injunctive or
other equitable relief to prevent breach of the Agreement by either party or to
prevent the misuse or unauthorized disclosure of Confidential Information and
will not preclude the issuance of such relief by any court.
 
 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
19.
Separability

 
If any provision of this Agreement is held to any extent invalid or
unenforceable, such provision will be deemed amended to conform to applicable
laws and to accomplish the intentions of the parties. The existence of any
invalid or unenforceable provision will not void the entire Agreement.
 
20.
Miscellaneous

 
The headings or titles in this Agreement are for the purposes of reference only
and will not in any way affect the interpretation or construction hereof. All
schedules and other attachments hereto are hereby incorporated herein and made a
part of this Agreement. The failure at any time to enforce any of the terms,
provisions or conditions of this Agreement will not constitute or be construed
as a waiver of the same, and any single or partial exercise of any right under
this Agreement will not preclude any further or other exercise of the same or
the exercise of any other right. This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes and
cancels all prior and contemporaneous agreements, claims, representations and
understandings of the parties in connection with such subject matter. This
Agreement will not be modified or amended except by written agreement signed on
behalf of Distributor and Helix by their respective duly authorized
representatives. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one and the same instrument. This Agreement will not be construed
against the party preparing it, but will be construed as if all the parties
jointly prepared the Agreement, and any uncertainty or ambiguity will not be
interpreted against any one party.
 
21.           Basis of Bargain
 
EACH PARTY RECOGNIZES AND AGREES THAT THE WARRANTY DISCLAIMERS AND LIABILITY AND
REMEDY LIMITATIONS IN THIS AGREEMENT ARE MATERIAL BARGAINED FOR BASES OF THIS
AGREEMENT AND THAT THEY HAVE BEEN TAKEN INTO ACCOUNT AND REFLECTED IN
DETERMINING THE CONSIDERATION TO BE GIVEN BY EACH PARTY UNDER THIS AGREEMENT AND
IN THE DECISION BY EACH PARTY TO ENTER INTO THIS AGREEMENT.
 
Signature page follows.
 
 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
The parties have caused this Agreement to be executed in duplicate originals by
their duly authorized representatives, effective as of the date set forth above.
 


HELIX BIOMEDIX, INC.
DISTRIBUTOR
   
 
Dermopia Co., Ltd.
   
By          /s/ Robin Carmichael
Name    Robin Carmichael
Title      VP Marketing & Business Dev.
By          
Name           
Title           

 
 

 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A


Market, Products, Territory, Etc.
 
1. 
Market

Cosmetic businesses such as spas, boutiques, and beauty stores, and hospitals,
clinics and Physician dispensed, medical non-prescription skin care.


2. 
Products

Cerakine Eye, Serum, Moisturizer, Vitamin Cleanser, Oily Skin Cleanser & Acne
Control Lotion and future products that may be added to the line through mutual
consent.


3. 
Territory

Initially, South Korea, China & Japan.  Based on performance, Territory may be
amended through mutual consent to cover other countries where the Distributor
does business


4. 
Trademarks

The “Helix BioMedix™” mark, the SmartPeptide™ mark and the Cerakine™ mark.


5. 
Excluded Accounts

None


6. 
Initial Order Quantity and Delivery Timeframe

*** initial order to be delivered by a date to be agreed upon by the parties.


7. 
Minimum Order Quantities

Orders will be placed generally monthly or quarterly, noting that for the first
6 months of the agreement the Distributor may need to order more frequently
until a sales history can be established.


8. 
Performance Standards

Distributor shall purchase from Helix a minimum purchase requirement of Products
during the time periods described below:


December 6, 2011
through
December 31, 2011
:
***
January, 1, 2012
through
December 31, 2012
:
***
January, 1, 2013
through
December 31, 2013 and
:
***
and each subsequent period of
January 1, ,
through
December 31 thereafter
:
***



9. 
Expiration Date of Term

March 31, 2015. Thereafter, this Agreement may be renewed for one year terms
upon mutual agreement.


10. 
Other Matters

None


 

 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B

 
Standard Terms of Sale
 
1.           Agreement. These Standard Terms of Sale (“Terms of Sale”) govern
all purchase and sale transactions between Helix and Distributor involving
Products supplied by Helix. Helix will not be bound by, and specifically objects
to, any term, condition or other provision which is different from or in
addition to the provisions of this Agreement which is proffered by Distributor
in any purchase order, receipt, acceptance, confirmation, correspondence, or
otherwise, unless Helix specifically agrees to such provision in a written
instrument signed by Helix.
 
2.           Acceptance. Helix shall deliver to Distributor and Distributor
shall accept and pay for, all Products ordered by Distributor pursuant to an
order which has been accepted by Helix, insofar as such Product complies with
specifications. All orders are subject to acceptance by Helix either in writing
or by shipping Product. Helix may accept any order in full or in part, and
Helix’s shipment of less than all Product ordered will constitute acceptance
only as to those quantities of Product shipped.
 
3.           Firm Orders. Distributor may not modify, rescind or cancel any
order, in whole or in part, without Helix’s written consent.
 
4.           Taxes. Prices do not include sales, excise, use or other taxes,
duties or fees now in effect or hereafter levied which Helix may be required to
pay, excluding Helix’s local, State or Federal income taxes, or collect in
connection with the sale of Product to Distributor; all such taxes, duties and
fees will be for the account of Distributor who shall promptly pay Helix upon
demand therefore.
 
5.           Delivery. Helix shall use commercially reasonable efforts to meet
any delivery date specified in an order. If Helix cannot meet the specified
delivery date, Helix shall promptly notify Distributor of the delay and take all
reasonable steps to expedite delivery. Unless otherwise specified by Helix,
Product shall be delivered to Distributor F.O.B. Helix’s warehouse, Redmond,
Washington or other Helix manufacturing facility. If Distributor requests
shipments and/or deliveries in separate lots, Distributor shall be responsible
for excess shipping charges, if any. Distributor is responsible for all
transportation costs, including, but not limited to, shipping charges, premiums
for freight insurance, inspection fees, customs, duties, import or export fees,
assessments, and all other costs incurred in transporting the Product to the
destination. Distributor shall be responsible for prosecuting any claims against
any carrier arising from or relating to shipment. Helix will reasonably
cooperate with Distributor with respect to such claims prosecution at Helix’s
sole cost and expense.
 
6.           Inspection. Distributor shall promptly inspect shipments of Product
upon receipt and either accept or reject them for failure to conform to
applicable specifications. Helix shall reimburse Distributor for any expenses
related to the return of any Product that, in Helix’s reasonable determination,
fails to conform to applicable specifications. Distributor will give Helix
prompt written notice of rejection of nonconforming Product. Distributor shall
be deemed to have accepted the Product if Distributor fails to give written
notice of rejection within five (5) days of delivery of Product.
 
7.           Warranty and Disclaimer; Returns and Limitation of Remedy. Helix
warrants that all Product sold to Distributor pursuant to this Agreement, at the
time of delivery to Distributor, will be substantially in accordance with the
applicable specifications for the Product in effect at the time of sale by Helix
to Distributor. Helix further warrants that all Product manufactured by Helix
for Distributor will be free and clear of all liens and encumbrances.
 
 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
In order to bring a claim under this warranty, Distributor must give Helix
written notice of any nonconformance within thirty (30) days after delivery of
the Product.
 
This warranty shall not apply to any Product that (a) has been altered by
unauthorized personnel, (b) has been misused, abused or damaged, or (c) handled
contrary to Helix’s Product storage and transportation guidelines after
delivery.
 
HELIXMAKES NO OTHER WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT
TO ANY PRODUCT, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, OR WARRANTIES ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING, USAGE OF TRADE OR SAMPLES PREVIOUSLY SUPPLIED.
 
Distributor’s sole remedy and Helix’s sole obligation and liability under this
warranty is limited, at Helix’s option, to (a) repair or replacement of any
nonconforming Product, which will be returned to Helix pursuant to Helix’s
then-current returns policy and procedures, or (b) repayment of, or reduction
in, a reasonable portion of the Product’s purchase price. Helix will be under no
obligation to accept the return of nonconforming Product contrary to this
provision, or to accept return of Product that conforms to the applicable
specifications for such Product.
 
8.           Limitation of Liability. NOTWITHSTANDING ANYTHING ELSE IN THIS
AGREEMENT OR OTHERWISE, EXCEPT AS MAY BE OTHERWISE REQUIRED BY LAW, HELIX WILL
NOT BE LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY
CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR OTHER LEGAL OR EQUITABLE THEORY FOR
(I) AMOUNTS THAT IN THE AGGREGATE ARE IN EXCESS OF THE AMOUNTS PAID TO HELIX
HEREUNDER WITH RESPECT TO THE PRODUCT GIVING RISE TO LIABILITY OR (II) ANY
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOST PROFITS OR (III) COST OF PROCUREMENT
OF SUBSTITUTE GOODS, TECHNOLOGY, OR SERVICES.
 
9.           Force Majeure. Helix will not be responsible or liable for any
losses or damages caused by any delay or failure to provide Product hereunder
due to strikes, differences with workers or other labor disputes, war, acts of
terrorism, insurrection, revolution, riots, commotions, disorders, fires,
floods, acts of God, embargoes, governmental authorizations and instructions,
governmental restrictions or other acts or delays of governmental authorities,
unavailability of power supplies, unavailability of materials, delays or
failures attributable to Distributor, or any other cause beyond its reasonable
control.
 




Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C

 
Pricing
 
[ex10-17a_image.jpg]
 


Reorder #
Retail Products
Size
Retail
Price
Wholesale
Price
International
Contract Price
DERMOPIA
Price
CC0801R
Revitalizing Eye Crème with SmartPeptides™
***
***
***
***
***
CC0802R
Protect + Renew Crème with SmartPeptides™
***
***
***
***
***
CC0805R
Multi-Peptide Active Serum with SmartPeptides™
***
***
***
***
***
CC0804R
Daily Crème Cleanser
***
***
***
***
***
CC0811R
Revitalizing Eye Crème with SmartPeptides™
RX Night
***
***
***
***
***
CC0812R
Protect + Renew Crème with SmartPeptides™
RX Night
***
***
***
***
***
CC0815R
Cerakine RX Multi-Peptide Active Serum with SmartPeptides™ RX Night
***
***
***
***
***
CC0814R
Daily Crème Cleanser
RX Night
***
***
***
***
***

 
Prices valid through March 31, 2012
 
 
 

 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE D

 
Third Party Products Distributed by Distributor
 
This page intentionally left blank
 
 
 

 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE E

 
Reports
 
This page intentionally left blank
 


 




 
Confidential treatment has been requested for portions of this Agreement. This
Agreement omits the information subject to the confidential treatment request.
Omissions are designated as ***. A complete version of this agreement has been
filed separately with the Securities and Exchange Commission.
 